Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered December 10, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While we agree that certain of the prosecutor’s comments during his summation which seemed intended to arouse sympathy for the complaining witness were improper, the remarks do not warrant reversal because they did not deny the defendant a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). The defendant’s remaining contentions are either unpreserved for review or lacking in merit. Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.